Case 2:20-cv-00307-JPH-DLP Document 8 Filed 07/31/20 Page 1 of 4 PageID #: 38




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

ANTONIO D. CRAWFORD,                                     )
                                                         )
                                Plaintiff,               )
                                                         )
                           v.                            )        No. 2:20-cv-00307-JPH-DLP
                                                         )
U.S. ATTORNEY, et al.                                    )
                                                         )
                                Defendants.              )

                         ORDER DISMISSING THE COMPLAINT
                       AND PROVIDING OPPORTUNITY TO AMEND

        Plaintiff Antonio Crawford, an inmate at FCI Terre Haute, brings this action alleging

violations of his right to substantive and procedural due process. Because the plaintiff is a

"prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under 28 U.S.C.

§ 1915A(a) to screen the complaint before service on the defendants.

                                                I.
                                       SCREENING STANDARD

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). To survive dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.




                                                    1
Case 2:20-cv-00307-JPH-DLP Document 8 Filed 07/31/20 Page 2 of 4 PageID #: 39




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

Pro se complaints such as that filed by the plaintiff are construed liberally and held to "a less stringent

standard than pleadings drafted by lawyers." Cesal, 851 F.3d at 720.

                                               II.
                                         THE COMPLAINT

        On June 15, 2020, the plaintiff filed a complaint naming the following defendants: U.S.

Attorney, Federal Magistrate Judge, and United States District Judge James E. Shadid. The

plaintiff is seeking compensatory and punitive damages and injunctive relief.

        The complaint alleges, "All defendants knowingly failed, to follow procedures in the

criminal prosecution leading to a improper conviction." Dkt. 1, p. 10. Specifically, the complaint

contends that the plaintiff's indictment and conviction were not supported by evidence of the

necessary mens rea and that the defendants proceeded with the prosecution and adjudication in

violation of his right to due process.

                                                 III.
                                             DISCUSSION

        An inmate may not bring a civil action against defendants who participated in the

investigation or prosecution of a criminal charge if "a judgment in favor of the plaintiff [in the civil

suit] would necessarily imply the invalidity of his conviction or sentence." Hill v. Murphy, 785

F.3d 242, 244 (7th Cir. 2015) (quoting Heck v. Humphrey, 512 U.S. 477, 487 (1994)). Federal

judges are generally accorded absolute immunity for "truly judicial acts" within their lawful

jurisdiction. Forrester v. White, 484 U.S. 219, 226-27 (1988). Federal prosecutors also have

absolute immunity for actions that are "closely associated with the judicial process.” Cleavinger

v. Saxner, 474 U.S. 193, 200 (1985).

        The complaint alleges due process claims against a United States Attorney, a United States

Magistrate Judge, and a United States District Judge. These defendants have absolute immunity
                                                    2
Case 2:20-cv-00307-JPH-DLP Document 8 Filed 07/31/20 Page 3 of 4 PageID #: 40




from civil liability for actions performed in the course of their official duties. Furthermore, the

claims raised against these defendants necessarily imply the invalidity of the plaintiff's criminal

conviction. Accordingly, the complaint is dismissed for failure to state a claim upon which

relief may be granted.

                                            IV.
                                   OPPORTUNITY TO AMEND

        The dismissal of the complaint will not in this instance lead to the dismissal of the action.

Instead, the plaintiff shall have through August 21, 2020, to file an amended complaint. See Tate

v. SCR Med. Transp., 809 F.3d 343, 346 (7th Cir. 2015) ("We've often said that before dismissing

a case under 28 U.S.C. § 1915(e)(2)(B)(ii) a judge should give the litigant, especially a pro se

litigant, an opportunity to amend his complaint.").

        The amended complaint must include: (1) a short and plain statement of the claim showing

that the plaintiff is entitled to relief, which is sufficient to provide the defendant with fair notice of

the claim and its basis; (2) a demand for the relief sought; and (3) a description the plaintiff's

injuries and the parties responsible.

        Any amended complaint should have the proper case number, 2:20-cv-00307-JPH-DLP,

and the words "Amended Complaint" on the first page. The amended complaint will completely

replace the original. See Beal v. Beller, 847 F.3d 897, 901 (7th Cir. 2017) ("For pleading purposes,

once an amended complaint is filed, the original complaint drops out of the picture."). Therefore,

it must set out every defendant, claim, and factual allegation the plaintiff wishes to pursue in this

action. The clerk shall include a form complaint with the plaintiff's copy of this Order.

        If the plaintiff files an amended complaint, it will be screened pursuant to 28 U.S.C.

§ 1915A(b). If no amended complaint is filed, this action will be dismissed without further notice

or opportunity to show cause.

                                                    3
Case 2:20-cv-00307-JPH-DLP Document 8 Filed 07/31/20 Page 4 of 4 PageID #: 41




                                      V.
                      MOTION TO PROCEED IN FORMA PAUPERIS

       On June 15, 2020, the plaintiff filed a motion to proceed in forma pauperis. Dkt. 2. The

plaintiff is ineligible to proceed in forma pauperis because on three or more occasions he has

brought an action in federal court that was dismissed for being frivolous or malicious or for failure

to state a claim upon which relief can be granted. 28 U.S.C. § 1915(g). See Crawford v. U.S.

District Court, 2:20-cv-286-JMS-DLP (S.D. Ind. June 5, 2020), dkt. 4 (collecting cases).

Nevertheless, the plaintiff argues that the motion to proceed in forma pauperis should be granted

because his continued incarceration places him in imminent danger of serious bodily injury from

COVID-19.

       The Court takes the motion to proceed in forma pauperis under advisement. If the plaintiff

files a viable amended complaint, the Court will rule on the motion at that time. Otherwise, the

motion will be dismissed as moot.

SO ORDERED.

Date: 7/31/2020




Distribution:

ANTONIO D. CRAWFORD
43793-4240
TERRE HAUTE - FCI
TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808




                                                 4
